Citation Nr: 0320905	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with a history of myocardial infarction.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a neck 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to August 
1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.

The Board notes that an April 2002 VA consultation report 
from the El Paso VA Medical Center (VAMC) refers to current 
pulmonary findings, the possibility of asbestosis, and the 
fact that the veteran worked in aircraft while on active 
duty.  The Board finds that these findings reasonably raise 
the issue of entitlement to service connection for a lung 
disability, to include asbestosis.  The Board refers this 
issue to the RO for proper development and adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran incurred a muscle bruise over the iliac bone 
in a fall in October 1958; no other abnormal clinical 
findings were reported during service and the clinical 
evaluation of his musculoskeletal system, including the 
spine, was normal upon his separation from service 
examination.  

3.  The veteran's current chronic back disability, to include 
arthritis, was first shown many years after service and it is 
not causally linked to any incident of service, to include 
the October 1958 muscle bruise over the iliac bone.

4.  The veteran's coronary artery disease with a status-post 
myocardial infarction was first shown many years after 
service and it is not causally linked to any incident of 
service.
5.  The competent medical evidence fails to show that the 
veteran has a current neck or cervical spine disability.  


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

2.  Coronary artery disease with a history of a myocardial 
infarction was not incurred in or aggravated by active 
service, nor may cardiovascular disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2002).

3.  Service connection for a claimed neck disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2001 rating decision on appeal, the 
June 2002 statement of the case (SOC), the November 2002 
supplemental statement of the case (SSOC), and letters sent 
to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The rating 
decision on appeal and SOC set forth the laws and regulations 
pertaining to the merits of the veteran's service connection 
claims.  In a March 2001 VCAA letter and the June 2002 SOC, 
the RO informed the veteran of the types of evidence that 
would establish entitlement to the benefits sought, and that 
VA would assist the veteran in obtaining government or 
private medical or employment records, provided that the 
veteran sufficiently identified the records sought and 
submitted releases as necessary.  In light of the foregoing, 
the Board finds that he was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical and 
personnel records from official sources.  In addition, as 
noted above, the RO contacted the veteran by letter in March 
2001 and asked him to identify all medical providers who 
treated him for the claimed disabilities after his discharge 
from military service.  The veteran responded with VA Form 
21-4142s, and VA obtained the corresponding treatment 
records.  In March 2001, the veteran stated that he had no 
additional evidence regarding his back claim.  In March 2002, 
the veteran stated that VA had all information that he had.  

As to any duty to provide an examination and/or seek an 
opinion addressing the question of whether the claimed 
disabilities began during or are causally linked to service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631, codified 
as amended at 38 C.F.R. § 3.159(c)(4).

With no evidence to substantiate the veteran's claimed in-
service back and neck injuries from an airplane crash; no 
back or neck findings shown at separation from service 
(whether due to the claimed airplane crash or the October 
1958 muscle bruise); no evidence of heart symptoms in service 
or at separation; no diagnoses of or findings attributable to 
such conditions until many years post-service; and no current 
findings or diagnoses regarding the neck, any nexus opinions 
at this late stage would be speculative.  While there is 
medical evidence of current diagnoses regarding the back and 
heart, there is no suggestion of clinical or laboratory 
findings attributable to such conditions either during 
service or for many years thereafter.  Moreover, the 
veteran's neck, back and heart were evaluated as normal at 
his separation discharge examination.  In this regard, the 
Board notes that the veteran did incur a bruised muscle over 
the iliac bone in October 1958.  However, he was normal on 
all relevant physical examinations at separation and there is 
no evidence of any back complaints, symptoms, findings or 
diagnoses for many years after service.   

The veteran has indicated there is no additional medical 
evidence available to substantiate his claims.  Without such 
evidence, the Board must conclude that no VA examination is 
required based on the facts of this case.  The examiner would 
inevitably be asked whether there is a causal link between 
current diagnoses and service medical records that contain no 
suggestion of the claimed cardiovascular or neck 
disabilities.  As to the back disability, the only pertinent 
abnormal finding recorded in the service medical records is a 
muscle bruise over the iliac bone.  The separation 
examination was completely negative for any pertinent 
abnormal findings and the post-service medical evidence does 
not show a back disability  until decades after service.  The 
arthritis demonstrated in 2000 was classified as mild; there 
is no indication that such was present for many years, let 
alone having an onset date during service, and there is no 
suggestion that this pathology, or any other current back 
disability, is causally related to a muscle bruise sustained 
in 1958.  The Board finds that the medical evidence of record 
is sufficient to adjudicate all three of the veteran's claims 
and there is no duty to provide an examination or medical 
opinion.  See section 3 of the VCAA (codified as amended at 
38 U.S.C. § 5103A(d)).

Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to either claim on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Factual Background 

The veteran has offered numerous contentions in 
correspondence and during an October 2002 personal hearing.  
The Board will address contentions together for the sake of 
clarity.  The veteran maintains that he was stationed in 
Japan and flew secret missions over North Korea during the 
Korean War, and that he sustained back and neck injuries as 
the result of an airplane crash.  He explains that there are 
no service medical or personnel records regarding this crash 
because the missions were top secret.  The veteran states 
that he was told to deny all back and neck complaints during 
his in-service physical examinations and that pertinent 
medical records had been destroyed.  The veteran contends 
that his back condition is not the result of the fall noted 
in his service medical records.  The veteran also contends 
that he now has a heart condition due to having taken 
aspirin, on doctor's orders, for his back.  He claims that a 
doctor told him during service that he would have heart 
problems later due to an enlarged heart.  He also contends 
that J.B.G., MD, informed him that taking aspirin for many 
years caused him to bleed internally, lose enough blood to 
cause his heart to enlarge, and thus cause a 1994 heart 
attack.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service personnel records are negative for any 
service in Korea or Asia, or any combat.  The veteran's 
military occupation specialties involved aircraft 
maintenance.  The veteran served in England from June to 
September 1953 and from September to December 1957.  
Otherwise, he served in the continental United States.  The 
veteran's service medical records are negative for any 
indication of injuries from an airplane crash, a neck injury, 
cardiac findings or complaints, or instructions to use 
aspirin.  The service medical records show that the veteran 
bruised a muscle over the iliac bone in October 1958 in a 
fall.  No other abnormal clinical findings were reported 
during service and the clinical evaluation of his 
musculoskeletal system, including the spine, was normal upon 
his separation from service examination in August 1959.  The 
veteran's separation report of medical history is also 
negative for pertinent complaints.

Private and VA treatment records are positive for back 
findings.  Medical records from Dr. J.B.G. show treatment for 
several conditions from 1987 to 1994.  They are negative for 
any evidence pertaining to the etiology of any of the claimed 
conditions.  A September 1994 private medical record provides 
a diagnosis of rule out coronary artery disease.  
Subsequently dated private and VA records continue to 
indicate heart disease, including coronary artery disease and 
myocardial infarction, 1994.  VA treatment records dated in 
2000 show that the veteran made complaints of low back pain.  
X-rays showed mild degenerative joint disease.


Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, service connection may also be granted for certain 
chronic diseases, such as arteriosclerosis, endocarditis 
(covering all forms of valvular heart disease) 
cardiovascular-renal disease (including hypertension) and 
myocarditis, that are manifest to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for coronary artery 
disease with a history of myocardial infarction, residuals of 
a back injury, or residuals of a neck injury.

Regarding the veteran's back and heart claims, the Board 
finds it significant that the veteran's service medical 
records are negative for pertinent complaints, symptoms, 
findings or diagnoses related to injuries incurred in an 
airplane crash.  The Board also finds it significant that the 
veteran was normal on pertinent clinical evaluation at 
separation.  Although the veteran asserts that service 
medical records showing he incurred a back injury in an 
airplane crash in Korea were destroyed, the Board notes that 
his service personnel records are negative for any service in 
Asia.  The veteran incurred a muscle bruise of the back over 
the iliac bone in a fall in October 1958, but no other 
abnormal clinical findings were reported during service and 
the clinical evaluation of his musculoskeletal system, 
including the spine, was normal upon his separation from 
service examination.  

The veteran's post-service medical record is negative for 
back or heart disorders for several decades after his 
separation from service, as well as any competent medical 
opinion linking his current back and cardiac disorders to his 
service.  The RO has obtained all indicated medical records, 
including those from Dr. J.B.G.  However, the post-service 
records are negative for any nexus or link between the 
veteran's current back and cardiac disorders and his service 
or any injuries therein, including the October 1958 fall and 
muscle bruise over the iliac bone.  Finally, although the 
veteran has coronary artery disease with a history of a 
myocardial infarction, and recently diagnosed arthritis of 
the lumbosacral spine, presumptive service connection is not 
warranted as the veteran did not have any relevant findings 
within the post-service presumptive period.  38 C.F.R. §§ 
3.307, 3.309.

Regarding the veteran's neck claim, his service medical 
records are negative for pertinent complaints, symptoms, 
findings or diagnoses.  His post-service medical records are 
also negative for any current neck disorder.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As a result, service 
connection for a neck disability is not warranted.

The Board recognizes the veteran's own contentions that he 
has a neck disability; that his coronary artery disease with 
history of myocardial infarction, back and neck disorders are 
related to his service; and that two doctors have linked his 
heart condition to his service.  However, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  Similarly, the Court of Appeals for 
Veterans Claims has held that a lay person's account of what 
a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As 
a result, the veteran's own contentions do not constitute 
competent medical evidence of a current neck disability, or 
of a nexus between current back and heart disabilities and 
his service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



	
ORDER

Service connection for coronary artery disease with a history 
of myocardial infarction is denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a neck injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

